GOLDTHWAITE, J.
1. At first, we were inclined to think, that under the case made by the bill, the complainant had an adequate remedy at law, by garnishee process, but further reflection has convinced us, that even if this remedy could be effectively pursued, it does not follow he may not also proceed in equity to set aside the fraudulent assignment, and thus reach assets which in reality belong to his debtor. Fraud is one of the original grounds upon which courts of equity have always considered themselves as entitled to entertain jurisdiction. [Daniel’s Ch. Prac. 611 j Story’s Eq. <§> 184.] We conclude therefore that it is no objection to this bill, that the party might have redressed himself by pursuing his legal remedy. [See, also, Mariott v. Givens, 8 Ala. 694, § 4.]
2. The merits of the controversy involve no other questions than those of fact, or inferences from facts. If the transaction between the two Sheppards was to be determined alone by the supposed inadequacy of the medical accounts, the plaintiff would fail, for conceding the witnesses in his behalf assert the value of them to be but $700, those for the *100defendants are equally positive in fixing it from $1600 to $2000, and are double the number of those who hold the other opinion. We do not think, however, the value of the demands received by either party, a matter of much importance, except as furnishing a means by which to ascertain whether or not a secret trust is to be inferred, as between the parties. It will be seen the nominal amount of the demands on each side was much the same thing, and most probably if the interest on the notes transferred by the elder Sheppard is a subject of conjecture, (for the proof is entirely silent,) they may be assumed as equal. It is clear also, that more than $600 of these notes were worthless. Now what reason can be assigned in a bona fide transaction, for the desire to acquire paper of this character ? If any can be given, it certainly is not disclosed by the proof. Then again the evidence abundantly shows, that the father assisted the son in his medical practice, and the son his father in the wharf and warehouse business. It is strange, with these proper feelings between them, that the father should trade for accounts worth, according to the estimate of his own witnesses, from $1600 to $2000, and only allow from $1400 to $1560. In the ordinary transactions between such near relations, it might be supposed the father would be as willing to aid his son in the collection of these demands as to create them. It is very difficult to conceive, that in such an arrangement between those parties, there was not either an express or tacit understanding that the sum to be secured on either hand should be made equal, and when it appears to have been made a short time only before the debtor’s capacity to assign might have been affected by garnishee process, and when the debtor was actually insolvent, the reasonable conclusion is, the transfer was intended, not to advance the interest of the son, but to defeat the father’s creditor.
We think the chancellor took the proper view of the evidence. Decree affirmed.